DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 recite “…wherein the first frequency filter and the second frequency filter are to [italics added] receive the analog signal from a same transimpedance amplifier…”
The use of “are to” is not a positive recitation.
It is suggested that claims 2 and 10 be amended to recite “…wherein the first frequency filter and the second frequency filter 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al (2020/0278432) in view of Shi (CN 110244281 B).
With respect to claim 9, Thorpe et al disclose: A light detection and ranging (lidar) system [ shown by figure 3 ], comprising: a transmitter to transmit an optical beam [ taught by chirped laser (102) ]; and a receiver to receive a reflection of the optical beam [ taught by the elements after combiner (112) ], the receiver comprising: a first frequency filter to pass a first range of frequencies of an analog signal that is based at least in part on the reflection; a second frequency filter to pass a second range of frequencies of the analog signal that is different from the first range of frequencies of the analog signal; a first analog-to-digital converter (ADC) to derive a first digital signal based on the first range of frequencies of the analog signal using a first sampling rate [ taught by ADC1 (302); paragraph [0046] ]; and a second ADC to derive a second digital signal based on the second range of frequencies of the analog signal using a second sampling rate that is different from the first sampling rate [ taught by ADC2 (304); paragraph [0046] ].
Thorpe et al does not explicitly teach “…a first frequency filter to pass a first range of frequencies of an analog signal that is based at least in part on the reflection; a second frequency filter to pass a second range of frequencies of the analog signal that is different from the first range of frequencies of the analog signal…”
However, figure 3 of Shi teaches that it was known to provide filters (122 and 127) after detectors (120 and 125) and before analog-to-digital converters (123 and 128).
The translation states “…As shown in FIG. 3, in one embodiment, the differential receiving unit 14 comprises a first receiving detector 120, a second receiving detector 125 and a differential receiver 190, further comprising a first transimpedance amplifier (TIA) 121, a first direct current filter and low-pass filter 122; a first analog-to-digital converter 123, and a second transimpedance amplifier (TIA) 126, a second direct current filter and a lowpass filter 127, a second analog-to-digital converter 128. wherein, the first receiving detector 120 receives the signal is amplified by the first transimpedance amplifier (TIA) 121, then passes through the first direct current filter and low-pass filter circuit 122; the first analogue-to-digital converter chip 123, the analogue-to-digital conversion, input to the FPGA 101 for digital signal processing; the second receiving detector 125 receives the signal is amplified by the second transimpedance amplifier (TIA) 126, and then passes through the second direct current filter and low-pass filter circuit 127, the second analogue-to-digital converter chip 128 after finishing the analogue-to-digital conversion…”
It would have been obvious to have used frequency filters tuned to the sampling rate of the ADC elements disclosed by Thorpe et al because Shi establishes that as conventional processing of detected signals.
Claims 11-13 are taught by the frequency vs range traces (510 and 521) shown by figure 5 of Thorpe et al.
Claim 14 is taught by paragraph [0046] of Thorpe et al.
With respect to claim 1, Thorpe et al disclose: A light detection and ranging (lidar) receiver [ taught by the elements of figure 3 after combiner (112) ], comprising: a first frequency filter to pass a first range of frequencies of an analog signal; a second frequency filter to pass a second range of frequencies of the analog signal that is different from the first range of frequencies of the analog signal; a first analog-to-digital converter (ADC) to derive a first digital signal based on the first range of frequencies of the analog signal using a first sampling rate [ taught by ADC1 (302); paragraph [0046] ]; and a second ADC to derive a second digital signal based on the second range of frequencies of the analog signal using a second sampling rate that is different from the first sampling rate [ taught by ADC2 (304); paragraph [0046] ].
a first frequency filter to pass a first range of frequencies of an analog signal; a second frequency filter to pass a second range of frequencies of the analog signal that is different from the first range of frequencies of the analog signal…”
However, figure 3 of Shi teaches that it was known to provide filters (122 and 127) after detectors (120 and 125) and before analog-to-digital converters (123 and 128).
The translation states “…As shown in FIG. 3, in one embodiment, the differential receiving unit 14 comprises a first receiving detector 120, a second receiving detector 125 and a differential receiver 190, further comprising a first transimpedance amplifier (TIA) 121, a first direct current filter and low-pass filter 122; a first analog-to-digital converter 123, and a second transimpedance amplifier (TIA) 126, a second direct current filter and a lowpass filter 127, a second analog-to-digital converter 128. wherein, the first receiving detector 120 receives the signal is amplified by the first transimpedance amplifier (TIA) 121, then passes through the first direct current filter and low-pass filter circuit 122; the first analogue-to-digital converter chip 123, the analogue-to-digital conversion, input to the FPGA 101 for digital signal processing; the second receiving detector 125 receives the signal is amplified by the second transimpedance amplifier (TIA) 126, and then passes through the second direct current filter and low-pass filter circuit 127, the second analogue-to-digital converter chip 128 after finishing the analogue-to-digital conversion…”
It would have been obvious to have used frequency filters tuned to the sampling rate of the ADC elements disclosed by Thorpe et al because Shi establishes that as conventional processing of detected signals.
Figure 3 of Shi et al teaches that it was known to use transimpedance amplifiers (121 and 126) to process detected signals.
It would have been obvious to have multiplexed the output one transimpedance amplifier connected to the detector (114) disclosed by Thorpe et al, when seeking to reduce components, thus producing claim 2.

Claim 5 is taught by paragraph [0046] of Thorpe et al.
It would have been obvious to have multiplexed the output one transimpedance amplifier connected to the detector (114) disclosed by Thorpe et al, when seeking to reduce components, thus producing claim 10.
Allowable Subject Matter
Claims 4, 6, 7, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
Claim 16 recites the steps reciting “…generating, by the lidar system and based on the first digital signal, a first digital representation associated with a first distance range; and generating, by the lidar system and based on the second digital signal, a second digital representation associated with a second distance range…”
In Thorpe et al, the peak frequencies detected via the two ADC elements are used to disambiguate a range measurement, thus not teaching the limitation recited above within the context of claim 16.
Claims 17-20 are derived from claim 16.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.